DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-20 are pending.
Applicant’s arguments in the Remarks filed on 02/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0359443) in view of Dawoud Shenouda Dawoud et al (US 2016/0080510) and further in view of Armaly (2020/0120384).
Regarding claim 1, Hwang discloses a computer implemented method for adjusting video playing on a computer comprising:
opening a multimedia file on a multimedia application, the multimedia file to be displayed on a graphic user interface of a screen of a computing device, wherein opening the multimedia file starts at least one of a running display of a video component of the multi-media file and broadcast of an audio component of the multi-media file (Figure 5a; ¶ [0051]-[0058] and ¶ [0113] for receiving and displaying a video application from a broadcast signal on a play window 510);
detecting with a video play supervisor a pause signal with a change in audience signal (¶ [0062] and ¶ [0072]); 
bookmarking a restart location for at least one of said video component  and said audio component (¶ [0122]-[0129] and ¶ [0144]-[0146] for bookmarking a play timing point of the video on an event occurrence); and 

Hwang is silent about detecting a change in audience signal that indicates a presence of a person that is different from a user employing the computer implemented method for adjusting video playing on the computer, and sending a pause command to suspend the display of video component in the presence of the person, wherein when the presence of the person is removed the video play restarts the display of the video component. Hwang is also silent about pause signal being triggered by a topic detected by natural language processing of the audio component of the multimedia file, and the person not having authorization to have access to the topic.
Dawoud Shenouda Dawoud discloses detecting a pause signal with a change in audience signal that indicates a presence of a person that is different from a user employing the computer implemented method for adjusting video playing on the computer, and sending a pause command to suspend the display of video component in the presence of the person, wherein when the presence of the person is removed the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hwang system with the teaching of Dawoud Shenouda Dawoud, so to increase security of a viewing screen or area to enhance user privacy.
Armaly discloses pause signal being triggered by a topic detected by natural language processing of the audio component of the multimedia file in combination with a change in audience signal that indicates a presence of a second person, and the second person not having authorization to have access to the topic (¶ [0041]-[0043], ¶ [0062-[0064] and ¶ [0077]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hwang in view of Dawoud Shenouda Dawoud system with the teaching of Armaly, so to also increase parent control functions in viewing content.

Regarding claim 2, Hwang in view of Dawoud Shenouda Dawoud and further in view of Armaly discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the pause command suspends both the display of the video component and the broadcast of the audio component of the multi-media file (taught by Hwang; ¶ [0135]-[0138]; and taught by Chai; ¶ [0041], ¶ [0049] and ¶ [0061]; and taught by Dawoud Shenouda Dawoud; ¶ [0015] and ¶ [0048]; and taught by Armaly; ¶ [0010] and ¶ [0063]).



Regarding claim 8, Hwang in view of Dawoud Shenouda Dawoud and further in view of Armaly discloses the method as discussed in the rejection of claim 1. The combined system further discloses the change in audience signal indicates a person within visual range of the screen of the computing device, the identity of a person determined by facial recognition from images captured by cameras (taught by Hwang; ¶ [0062]-[0063] and ¶ [0072]-[0075]; and taught by Dawoud Shenouda Dawoud; ¶ [0015, ¶ [0039]-[0040] and ¶ [0048]; and taught by Armaly; ¶ [0058] and ¶ [0081]).

Regarding claims 9-10 and 13, all limitations of claims 9-10 and 13 are analyzed and rejected corresponding to claims 1-2 and 5 respectively.

Regarding claims 14-15, 18 and 20, all limitations of claims 14-15, 18 and 20 are analyzed and rejected corresponding to claims 1-2, 5 and 8 respectively.

Claims 3-4, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0359443) in view of Dawoud Shenouda Dawoud et  as applied to claim 1 above, and further in view of Yamashita et al (US 2016/0018959).
Regarding claim 3, Hwang in view of Dawoud Shenouda Dawoud and further in view of Armaly discloses the method as discussed in the rejection of claim 1. The combined system is silent about suspend the display of the video component, wherein the broadcast of the audio component of the multi-media file continues.
Yamashita discloses an adaptive background playback behavior system which suspends the display of the video component, wherein the broadcast of the audio component of the multi-media file continues when various events occur such as switching between applications, navigating within an application to another page or interface, etc. (Figures 3-4; ¶ [0018]-[0020], ¶ [0026]-[0027], ¶ [0034], ¶ [0050]-[0052] and ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hwang in view of Dawoud Shenouda Dawoud and Armaly system with the teaching of Yamashita, so to enhance system with capability of providing desired component of media but not the undesired component in the benefits of improving user viewing experience.

Regarding claim 4, Hwang in view of Dawoud Shenouda Dawoud and further in view of Armaly discloses the method as discussed in the rejection of claim 1. The combined system is silent about suspend the audio component of the multi-media file, wherein the display of the video component continues.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hwang in view of Dawoud Shenouda Dawoud and Armaly system with the teaching of Yamashita, so to enhance system with capability of providing desired component of media but not the undesired component in the benefits of improving user viewing experience.

Regarding claims 11-12 and 16-17, all limitations of claims 11-12 and 16-17 are analyzed and rejected corresponding to claims 3-4.

Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0359443) in view of Dawoud Shenouda Dawoud et al (US 2016/0080510) and Armaly (2020/0120384)  as applied to claim 5 above, and further in view of Morin et al (US 2017/0313426).
Regarding claim 6, Hwang in view of Dawoud Shenouda Dawoud and further in view of Armaly discloses the method as discussed in the rejection of claim 5. The combined system further discloses the GPS measures motion of the computing device (taught by Hwang; ¶ [0057] and ¶ [0062] and taught by Armaly; ¶ [0050]), but is silent about in response to the motion of the computing device the pause command to the multimedia application suspends the running of the display of the video component of the multi-media file. 

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Hwang in view of Hwang in view of Dawoud Shenouda Dawoud and Armaly system with the teaching of Morin about detecting motion of user device to pause display of video content, so to enhance system with more detected environment factors to automatically controlling display of content in the benefits of improving user viewing experience.

Regarding claim 7, Hwang in view of Dawoud Shenouda Dawoud and Armaly and further in view of Morin discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the computing device is mounted to a motor vehicle (Morin’s Figures 3A-3B, 5-6 and 11).

	Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 6.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421